Citation Nr: 0530730	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-27 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for VA death benefits.  


REPRESENTATION

Appellant represented by:	Army and Navy Union, USA


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In June 2005, the Board 
remanded this case for notification of the Veterans Claims 
Assistance Act of 2000 (VCAA), and the appeal is ready for a 
decision.  


FINDINGS OF FACT

1.  In March 1993, the Board denied a claim of entitlement to 
recognition as surviving spouse of the veteran, and the 
appellant did not appeal that decision.

2.  Evidence received since is new and material, and the 
claim is reopened.

3.  The record contains a marriage contract from March 1978 
for the veteran and the appellant.

4.  The appellant had previously married B.L. in 1950, and 
they did not divorce.

5.  The evidence does not establish that B.L. was "absent" 
during the seven years preceding the appellant's marriage 
ceremony with the veteran.  


CONCLUSIONS OF LAW

1.  A March 1993 decision denying a claim of entitlement to 
recognition as surviving spouse of the veteran for purposes 
of VA death benefits is final, and new and material evidence 
has been received since that decision.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.1100 (2005).

2.  The appellant and the veteran were not legally married at 
the time of the veteran's death.  38 U.S.C.A. §§ 101, 5107 
(2002); 38 C.F.R. §§ 3.1(j), 3.50 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the VCAA and its 
application must be considered.  

The record contains a June 2004 letter that told the veteran 
of information and evidence needed to substantiate and 
complete a claim concerning new and material evidence.  
Though the letter mistakenly referenced a claim concerning a 
disability incurred in service, any error is not prejudicial.  
That is, the appellant, via former VA adjudications of her 
claim, was duly informed of the law and application of the 
law to the particular facts of her case.  It is fair to 
conclude that the those decisions, in combination with the 
June 2004 letter that defined new and material evidence as 
"evidence which has not previously been considered and 
which, when reviewed with that already of record, may provide 
a factual basis for reversal of the denial[,]" informed the 
appellant of the evidence needed to substantiate her claim.  
Also, the letter informed the appellant of which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran eventually received appropriate VCAA 
notification.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that any timing error can be cured when VA 
employs proper subsequent process).  Moreover, the veteran 
was generally advised to submit any additional evidence that 
pertained to the matter in the June 2004 letter when the RO 
wrote:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The appellant did not identify any outstanding 
and relevant records that VA could obtain on her behalf.

On another note, the record contains a current power of 
attorney for appointment of veteran's service organization of 
Army and Navy Union, USA, on the appellant's behalf.  The 
Board sent an October 2005 letter to determine whether this 
representative desired to review the appellant's case and 
provide a statement via a VA Form 646.  To date, a reply has 
not been received, and the appellant's case will be 
considered. 

To the extent possible, VA satisfied its duties to the 
appellant.  

Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits 
purposes, a "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).  The appellant must submit relevant 
documents in order to attain status as claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994); see also Badua v. Brown, 
5 Vet. App. 472, 474 (1993).

Analysis

The appellant contends that she is the surviving spouse of a 
veteran who had served on active duty from February 1943 to 
August 1945.  In February 1991, the appellant submitted an 
application for death benefits, and asserted that the veteran 
had died in November 1990.

In support of her claim, the appellant sent a marriage 
contract, executed on March 13, 1978, in Iloilo City, 
concerning herself and the veteran.  A February 1991 
statement recorded the appellant's version of how she and the 
veteran first met and came to be married.

On a June 1991 Affidavit, the appellant revealed that prior 
to her marriage with the veteran, she had married B.L. in 
1950 in Tago Surigao del Sur, and that though the marriage 
with B.L. had not been judicially dissolved, she had not 
heard from B.L. for seven consecutive years prior to marrying 
the veteran.

In a September 1991 deposition taken before a representative 
of VA, the appellant testified that she did not recall the 
exact date she had married B.L., but it was in 1950 that "I 
was legally married to [B.L.] at a Roman Catholic Church of 
Tago, Surigao del Sur."  The appellant also stated that she 
had separated from B.L. in 1963 because he had been 
irresponsible and could not support the family.  The 
appellant stated that she left him to take the children to 
her parents, and B.L. was supposed to have joined her-but 
she had not heard from his since her departure.  The 
appellant stated that she never searched for B.L., and that 
she had no idea of where he might have been.  An October 1991 
report of field examination noted that the appellant had not 
made any effort to locate B.L. before entering marriage with 
the veteran.  

A November 1991 memorandum of interviews contained 
information from B.L.'s sister, who had attended the wedding 
of the appellant and B.L.  She reported that B.L., her 
brother, currently lived with her, and she cared for him.  
The sister stated that the appellant had engaged in marital 
infidelity, and eventually left her brother because he did 
not make enough money.  The appellant's and B.L.'s son was 
interviewed, and he stated that his father and mother were 
separated when he was still young.  His father, B.L. was a 
bona fide residence of Cortes, and had never left Cortes 
since the appellant had departed.  

The field examination report indicated that the VA 
representative had had no difficulty locating B.L. as he was 
well known in Cortes, Surigao del Sur.  An interview with 
B.L. indicated that he was no longer in possession of his 
normal mental faculties.  

A January 1992 Administrative Decision denied the appellant's 
claim for benefits because she could not be recognized as the 
veteran's legal widow.  The appellant appealed, and a March 
1993 Board decision determined that the appellant was not 
entitled to recognition of surviving spouse for the purposes 
of VA death benefits.  

Specifically, the Board determined that, based upon the 
evidence of record, it appeared that the appellant was the 
"absent" spouse (rather than, as she had contended, B.L. 
having been absent) under Articles 83 and 390 of the Civil 
Code of the Philippines, as in effect in 1978.  This Code 
stated that a marriage subsequently contracted by a person 
during the lifetime of the first spouse of such person with 
any person other than first such spouse shall be illegal and 
void from its performance, unless (1) the first marriage was 
annulled or dissolved; or (2) the first spouse had been 
absent for seven consecutive years at the time of the second 
marriage without the spouse present having had news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead according to Articles 390 and 391.  As such, 
the Board determined that a preponderance of the evidence 
established that at the time of the March 1978 marriage 
ceremony with the veteran, the appellant had a prior, 
subsisting marriage with B.L., and her attempted marriage 
with the veteran was void under the laws of the Philippines.  

The appellant did not appeal this decision, and accordingly 
it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7104(b).  

In November 2002, the appellant filed an application to 
reopen her claim for VA death benefits as a surviving spouse.  
The appellant contended that her first marriage had been 
dissolved prior to entering a second marriage with the 
veteran.  An October 2003 informal conference report 
summarized that the appellant continued to assert she had had 
no contact with B.L., and therefore her marriage to the 
veteran was legal.  

The appellant submitted a December 2003 certification from 
the Office of the Civil Registrar General.  The document 
certified that the office did not have any record of a 
marriage between B.L. and the appellant on June 30, 1950, in 
Tagao, Surigao Del Sur.  It stated that further verification 
could be made from the Local Registry Office of Tago, Surigao 
Del Sur.

Based upon this latter piece of evidence, the appellant's 
claim is reopened.  In terms of its impact on the merits of 
the case, however, the certification does not alter an 
ultimate determination that the appellant's and B.L.'s 
marriage had not ended when the appellant entered into a 
second marriage ceremony with the veteran.  

The record contains the appellant's affidavit testimony that 
she married B.L. at a ceremony in a church.  Also, B.L.'s 
sister stated that she attended the ceremony.  Simply because 
the Office of the Civil Registrar General does not have 
evidence of the marriage between the appellant and B.L. does 
not counteract the evidence of record, including the 
appellant's own statements, that the appellant and B.L. were 
married (indeed, the Office of the Civil Registrar General 
directed the appellant to local registry of where she was 
married, in Tagao, Surigao Del Sur).  Most significantly, the 
evidence indicates that the appellant left B.L., and did not 
act to end the marriage.  B.L. continued to reside in the 
same municipality following the separation.  Though B.L. did 
not apparently attempt to contact the appellant, the 
appellant was the "absent" spouse and apparently made no 
attempt to contact B.L.  It appears that B.L. stayed in the 
place where he and the appellant first lived after marriage, 
and at least one of the couple's children lived there too.  
B.L.'s conduct does not indicate he was an "absent" spouse 
as intended by the law.  

Because the preponderance of the evidence supports the 
proposition that the appellant's subsequently contracted 
marriage with the veteran was illegal and void, the claim of 
entitlement to recognition of surviving spouse cannot be 
granted.  


ORDER

New and material evidence having been received, the claim for 
death benefits is reopened.

The appeal is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


